243 Ga. 52 (1979)
252 S.E.2d 481
TAULBEE
v.
TAULBEE.
34423.
Supreme Court of Georgia.
Argued January 15, 1979.
Decided January 30, 1979.
Keil, Davis, Harp & Zimmerman, B. Seth Harp, Jr., for appellant.
Henson, Collins & Butler, Joel Collins, for appellee.
JORDAN, Justice.
The sole issue presented in this appeal is whether or not an award of alimony to the appellee-former wife was an award of periodic alimony, which would be subject to modification under Code § 30-220 (b), or a lump sum settlement of property rights, which could not be modified.
Appellant concedes that the language used in the trial court's final decree molds the award into a lump sum settlement of property rights, but contends that the original language of the jury verdict, that is, "[w]e award alimony payments in the amount of $300.00 per month for a total of 36 months (10,800.00 total) to Joan Carol Taulbee," should be read as an award of periodic alimony.
In Solomon v. Solomon, 241 Ga. 188 (244 SE2d 2) (1978), this court noted that the trend of our decisions when construing a jury verdict accords with this *53 statement in Duncan v. Duncan, 239 Ga. 789, 791 (238 SE2d 902) (1977): "... provisions in a decree specifying periodic payments to be made until a sum certain has been paid is a property settlement, while provision for periodic payments over a given time, or unlimited time, with no indication of a gross amount other than by multiplying the amounts due by the number of payment periods is alimony." Solomon, at 189 and cits.
The jury award in this case expressly indicated the gross amount to be paid by appellant, and the trial court did not err in holding that this award was a lump sum settlement of property rights not subject to modification under Code § 30-220 (b).
Judgment affirmed. All the Justices concur.